Citation Nr: 9924620	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-37 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder secondary to residuals of a laceration of 
the left lateral meniscus.  

2.  Entitlement to service connection for a right shoulder 
disorder secondary to residuals of a laceration of the left 
lateral meniscus.  

3.  Entitlement to service connection for a right wrist 
disorder secondary to residuals of a laceration of the left 
lateral meniscus.  

4.  Entitlement to service connection for ulcers secondary to 
residuals of a laceration of the left lateral meniscus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from July 1995 and 
October 1995 rating decisions of the St. Louis, Missouri 
Regional Office.  The July 1995 rating decision declined to 
reopen the veteran's claim for entitlement to service 
connection for a right knee disorder secondary to residuals 
of a laceration of the left lateral meniscus for lack of new 
and material evidence.  Service connection was also denied 
for a right shoulder disorder secondary to residuals of a 
left lateral meniscus.  The October 1995 rating decision, in 
pertinent part, denied service connection for a right wrist 
disorder and for ulcers secondary to residuals of a left 
lateral meniscus.  An August 1996 rating decision continued a 
20 percent disability evaluation for the veteran's service-
connected residuals of a laceration of the left lateral 
meniscus.  In May 1998, the veteran's case was transferred to 
the Wichita, Kansas Regional Office (hereinafter "the RO").  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for a right knee 
disorder secondary to the veteran's service-connected 
residuals of a laceration of the left lateral meniscus in 
July 1991.  The veteran did not perfect a substantive appeal 
within one year of the adverse decision.  

3.  The additional documentation submitted since the July 
1991 RO decision is new and material as to the issue of 
service connection for a right knee disorder secondary to 
residuals of a laceration of the left lateral meniscus.  

4.  Service connection is presently in effect for residuals 
of a laceration of the left lateral meniscus, for post-
traumatic stress disorder and for superficial scars of the 
abdomen and right hand.  

5.  The record reasonably establishes an etiological 
relationship between veteran's right knee disability and his 
service-connected residuals of a laceration of the left 
lateral meniscus.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the July 1991 
RO decision constitutes new and material evidence sufficient 
to reopen the veteran's claim for entitlement to service 
connection for a right knee disorder secondary to residuals 
of a laceration of the left lateral meniscus.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) 
(1998).  

2.  A right knee disability is proximately due to the 
veteran's service-connected residuals of a laceration of the 
left lateral meniscus.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Right Knee Disorder Secondary to Residuals of a Laceration of 
the Left Lateral Meniscus

A.  Prior RO Decision

In July 1991, the RO denied service connection for a right 
knee disorder secondary to residuals of a laceration of the 
left lateral meniscus.  It was reasoned, essentially, that 
the evidence suggested that the veteran's right knee problem 
was unrelated to his service-connected left knee disorder.  
The veteran was informed in writing of the denial in July 
1991 and did not perfect an appeal within the following year.  

The evidence upon which the RO formulated its July 1991 
denial of service connection may be briefly summarized.  The 
veteran's service medical records do not refer to complaints 
of or treatment for a right knee disorder.  A September 1944 
treatment entry noted that the veteran was seen with 
recurrent swelling of the left knee after he fell from a 
pole.  The diagnosis was internal derangement of the left 
knee, moderately severe.  A September 1944 hospital report 
noted that the veteran first injured his left knee while 
wrestling sixteen months earlier.  It was noted that he also 
fell from a telephone pole in August 1994 and that since then 
he had suffered knee pain and swelling.  The diagnosis was 
internal derangement, left knee, accidentally incurred when 
wrestling in about July 1943.  The November 1945 separation 
examination report included a notation that an X-ray showed a 
small linear calcification adjacent to the adductor tubercle 
of the medial femoral condyle.  Pellegrini-Stieda of the knee 
was also indicated.  

A May 1949 statement from L. A. Donnell, M.D., referred to 
the veteran's left knee disorder.  The veteran underwent a VA 
orthopedic examination in June 1949.  The diagnoses included 
injury of the medical meniscus of the left knee, mild and 
Pellegrini-Stieda disease, not found.  A May 1953 VA 
orthopedic examination report related similar diagnoses.  A 
November 1953 statement from Floyd B. Grillot, M.D., and a 
March 1957 VA hospital summary also referred to the veteran's 
left knee disorder.  

A September 1974 VA orthopedic examination report noted 
diagnoses of torn, medial meniscus, left knee, historical, 
quiescent internal with good function and laxity, slight, 
lateral collateral ligament, left knee, with good function.  
Private treatment records dated from August 1983 to November 
1990 indicated that the veteran was treated for several 
disorders including polymyalgia rheumatica.  

The veteran underwent a VA general medical examination in May 
1991.  He reported that his left knee had quit locking up, 
but had started giving way.  The veteran indicated that he 
had fallen six to eight times in the past year.  The veteran 
also noted that his right knee began hurting, intermittently, 
about two years earlier.  The examiner indicated diagnoses 
including left knee injury, probably medial meniscus and 
arthritis of both knees.  A June 1991 radiological report, as 
to both knees, indicated an impression which included 
narrowed joint spaces, medially and bilaterally.  

B.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's decision in July 1991, 
consists of statements on appeal from the veteran; private 
treatment records dated from April 1994 to August 1994; VA 
treatment records dated from February 1990 to May 1995; an 
October 1995 statement from John M. Veitch, M.D.; a December 
1995 statement from Roger Berlin, M.D.; a February 1996 
hearing transcript; a VA hospital discharge summary dated in 
February 1996; a March 1996 VA psychiatric examination 
report; private treatment records dated from September 1976 
to March 1996; July 1996 statements from Dr. Berlin; an 
August 1996 statement from Dr. Veitch; an October 1996 VA 
orthopedic examination report; a transcript of a hearing 
before a member of the Board dated in June 1999; and private 
treatment records dated in June 1999.  

The VA treatment records dated from February 1990 to May 1995 
indicated that the veteran was treated for multiple 
disorders.  A May 1995 entry noted that the veteran requested 
a brace for his right leg.  The impression was 
osteoarthritis, bilateral knees.  

The October 1995 statement from Dr. Veitch noted that the 
veteran was evaluated in his office in October 1995 for 
disorders including right and left knee disorders.  Dr. 
Veitch reported that the veteran had service-connected 
injuries to both his right knee and left knee.  It was 
observed that the veteran suffered an injury to his left knee 
which was incurred in 1944 when he fell off a pole.  Dr. 
Veitch indicated that since that time, the veteran had noted 
continued instability that had resulted in injuries to his 
right knee and right shoulder.  Dr. Veitch stated that he 
felt that the veteran had degenerative arthritic changes 
along with ligamentous instability of the left knee greater 
than the right knee.  He stated that the instability of the 
left knee had caused falls and injuries to the right knee and 
right shoulder.  

At the February 1996 hearing on appeal, the veteran testified 
that he suffered from arthritis of the knees.  He stated that 
he wore steel braces on the left leg for fifty years and that 
he also wore a right leg brace.  The veteran also noted that 
he used a cane.  He indicated that the severity of his left 
knee disorder led to the deterioration of the right knee.  

In a July 1996 statement, Dr. Berlin indicated that with 
respect to the veteran's right knee, he had been bearing more 
weight on it over the years to compensate for the weakness of 
the left knee.  Dr. Berlin stated that as a result, the 
veteran had experienced pain in the right knee from 
compensatory overuse and that such "sequel" is well known 
in orthopedic medicine.  

In an August 1996 statement, Dr. Veitch indicated that he had 
received a letter drafted by Dr. Berlin.  He indicated that 
he had treated the veteran for problems with his knees which 
appeared to be service-connected.  Dr. Veitch stated that 
both the right and left knee demonstrated decreased 
quadriceps muscle instabilities along the medial collateral 
ligament area and also evidence of a Lachman test consistent 
with an absent anterior cruciate ligament.  Dr. Veitch 
indicated that such appeared to be old injuries which would 
date back to the dates the veteran had given, and it was felt 
that the veteran would eventually need total knee 
replacement.  Dr. Veitch indicated that he supported Dr. 
Berlin's opinion.  

The October 1996 VA orthopedic examination report noted that 
the veteran indicated that his knee would give out all the 
time.  He stated that his right knee was worse than his left 
knee because he had favored his right knee due to his left 
knee disorder.  The diagnoses included degenerative joint 
disease of the left knee, status post-remote injury.  The 
diagnoses did not refer to the veteran's right knee disorder.  

At the June 1999 hearing before a member of the Board, the 
veteran testified that his left knee would give out and he 
would fall once or twice a week.  He stated that such giving 
way put more pressure on his right leg.  The veteran noted 
that he wore braces on both his legs for support.  He 
indicated that his right knee was becoming so weak that it 
would lock up.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the July 1991 rating decision 
denied service connection for a right knee disorder secondary 
to residuals of a laceration of the left lateral meniscus on 
the basis that the evidence suggested that the veteran's 
right knee was unrelated to his service-connected left knee 
disorder.  At the time of the July 1991 rating decision, the 
veteran's service medical records made no reference to 
complaints of or treatment for a right knee disorder.  The 
service medical records did indicate that the veteran was 
treated for a left knee disorder.  September 1944 treatment 
entries indicated diagnoses including internal derangement, 
left knee.  Private and VA treatment records, including VA 
orthopedic examination reports, dated from June 1949 to 
November 1990 indicated that the veteran continued to receive 
treatment for variously diagnosed left knee disorders.  The 
Board observes that the first actual clinical reference to a 
diagnosed right knee disorder was pursuant to a May 1991 VA 
general medical examination report, more than forty-five 
years after the veteran's separation from service, which 
noted that the veteran reported that his right knee had been 
hurting intermittently for about the previous two years.  The 
diagnoses, at that time, included left knee injury, probably 
medial meniscus and arthritis of both knees.  

The Board notes that the additional evidence submitted 
subsequent to the July 1991 rating decision included an 
October 1995 statement from Dr. Veitch which indicated that 
he felt the veteran had degenerative arthritic changes along 
with ligamentous instability of the left knee greater than 
the right knee.  Dr. Veitch stated that the instability of 
the veteran's left knee had caused falls and injuries to the 
right knee.  Additionally, in a July 1996 statement, Dr. 
Berlin indicated that with respect to the veteran's right 
knee, he had been bearing more weight on it over the years to 
compensate for the weakness of the left knee.  Dr. Berlin 
stated that as a result, the veteran had experienced pain in 
the right knee from compensatory overuse and that such 
"sequel" was well known in orthopedic medicine.  Further, 
the Board notes that in an August 1996 statement, Dr. Veitch 
indicated that he had treated the veteran for knee problems 
which appeared to be service-connected.  Dr. Veitch stated 
that the veteran's right and left knee disorders appeared to 
be old injuries which would date back to the dates the 
veteran had given.  Dr. Veitch also stated that he supported 
Dr. Berlin's letter.  The Board observes that Dr. Berlin and 
Dr. Veitch apparently based their opinions on the history 
provided by the veteran.  However, such history as reported 
is consistent with the documented clinical history.  
Moreover, both physicians have indicated that they had 
treated the veteran for various periods of time and have 
specifically referred to a relationship between the veteran's 
claimed disorder and his service-connected left knee 
disorder.  Therefore, in consideration of the medical 
evidence noted above, specifically the private physician 
statements, the Board finds that such additional submitted 
evidence is significant enough that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that such evidence is new and 
material as to the issue of service connection for a right 
knee disorder secondary to residuals of a laceration of the 
left lateral meniscus and is, therefore, sufficient to reopen 
the veteran's claim on a de novo basis.  

C.  De Novo Review

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for residuals of a laceration of the 
left lateral meniscus, for post-traumatic stress disorder and 
for superficial scars of the abdomen and right hand.

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

In consideration of the evidence of record, including the 
opinions from Dr. Veitch and Dr. Berlin noted above, the 
Board is of the view that to conclude otherwise than that the 
evidence is at least in equipoise as to whether a right knee 
disability was incurred secondary to the veteran's service-
connected residuals of a laceration of the left lateral 
meniscus, would not withstand Court scrutiny.  Accordingly, 
with resolution of reasonable doubt in favor of the veteran, 
the Board concludes that service connection for a right knee 
disability is warranted.  


ORDER

Service connection for a right knee disability is granted.  




REMAND

In reviewing the record, the Board notes that an August 1996 
rating decision continued a 20 percent disability evaluation 
for the veteran's service-connected residuals of a laceration 
of the left lateral meniscus.  The letter notifying the 
veteran of the RO's determination was mailed on September 3, 
1996.  On September 24, 1996, a VA Form 9, was received which 
was accepted as the veteran's notice of disagreement as to 
such issue.  A statement of the case which listed the issue 
of entitlement to an increased evaluation for residuals of a 
laceration of the left lateral meniscus, was mailed to the 
veteran on November 18, 1996.  The veteran's accredited 
representative was also furnished with a copy of the 
statement of the case at that time.  Therefore, the veteran 
had sixty (60) days from November 18, 1996, (the mailing date 
of the statement of the case) or until September 3, 1997, 
(one year from the date of notification of the RO's 
determination) to file a substantive appeal.  The first 
document of record which could constitute a substantive 
appeal as to such issue, was a statement of accredited 
representative in lieu of VA Form 646, which was dated in 
April 1999.  The veteran also provided testimony as to such 
issue at the June 1999 hearing before a member of the Board.  
The Board notes that the April 1999 statement from the 
accredited representative and the June 1999 testimony before 
a member of the Board were received well beyond either of the 
deadlines for the timely filing of a substantive appeal.  38 
C.F.R. § 20.302(b) (1998).  

The Board notes that Title 38 of the Code of Federal 
Regulations (1998) states, in pertinent part, that:  

An appeal consists of a timely filed 
Notice of Disagreement in writing and, 
after a Statement of the Case has been 
furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (1998).  

Further, it is also provided that:  

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
the Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  . . . 38 C.F.R. § 20.202 
(1998).  

The Board also observes that the formality of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme, as well as evolving Court 
doctrine (See Rowell v. Principi, 4 Vet.App. 9 (1993), which 
requires both a notice of disagreement and a formal appeal.  
Jurisdiction does matter.  Roy v. Brown, 5 Vet.App. 554 
(1993).  Additionally, in Marsh v. West, No. 98-634 (U.S. 
Vet.App. Oct. 5, 1998), the Court held that the Board's 
obligation to assess it own jurisdiction could not come at 
the expense of the procedural rights of the claimant who has 
had no opportunity to present evidence or argument on the 
jurisdictional issue, citing Bernard v. Brown, 4 Vet.App. 384 
(1993) and Sutton v. Brown, 9 Vet.App. 553 (1996).  The Board 
observes that the veteran has not been provided with the 
pertinent laws and regulations as to substantive appeals to 
include any such laws and regulations addressing the 
timeliness of substantive appeals.  The veteran has also not 
been provided with the opportunity to present evidence or 
argument on the timeliness of his substantive appeal as to 
the issue of entitlement to and increased evaluation for his 
service-connected residuals of a laceration of the left 
lateral meniscus.  Therefore, in light of the cases noted 
above, specifically Marsh, the Board concludes that 
additional development of the record is appropriate prior to 
appellate review.  

The Board notes that the veteran asserts on appeal that he is 
entitled to service connection for a right shoulder disorder, 
a right wrist disorder and for ulcers secondary to residuals 
of a laceration of the left lateral meniscus.  The Board 
observes that the veteran has not been provided with VA 
examinations as to any of his claimed disorders.  

As to the veteran's claimed right shoulder and wrist 
disorders, the Board observes that a May 1995 VA treatment 
entry noted that poor stability in both the veteran's legs 
had resulted in a number of injuries including a torn rotator 
cuff of the right shoulder.  Further, in an October 1995 
statement, Dr. Veitch noted that the veteran's left knee 
disorder had caused falls and injuries to his right shoulder 
area.  Also, in a July 1996 statement, Dr. Berlin stated that 
the veteran suffered an injury to his right wrist when he was 
wounded by shrapnel from a mortar shell in December 1943.  
Dr. Berlin stated that it was his opinion that the veteran 
suffered from residuals of an original injury which, in turn, 
set the stage for the subsequent development of Carpal Tunnel 
Syndrome.  It was also noted that the veteran suffered falls 
in 1970 and in 1994 which caused injuries to his wrist and 
shoulder.  Dr. Berlin specifically stated that the veteran's 
right shoulder and right wrist injuries had arisen due to 
falls caused by weakness of the left knee.  In an August 1996 
statement, Dr. Veitch reported that he had evaluated the 
veteran's right shoulder area which also appeared to be a 
service-connected injury.  

As to the veteran's claim for ulcers, the Board notes that in 
the July 1996 statement, Dr. Berlin stated that the veteran 
took prescribed 3200 mg of Ibuprofen, "an absolute maximal 
dose", daily for one year to control pain in his knees, 
right wrist and right shoulder.  Dr. Berlin indicated that 
the development of ulcers from protracted use of Ibuprofen 
was well known and extensively documented.  It was observed 
that pain in the veteran's right knee was also a reason for 
taking the Ibuprofen and that service connection for such 
disorder had been established.  Dr. Berlin stated that, 
therefore, it should follow that the veteran's complications 
from Ibuprofen "should be compensated".  Dr. Berlin also 
noted that the daily maximal use of Ibuprofen for a year led 
to an ulcer.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the private physician statements 
(without review of the veteran's claims folder) relating the 
veteran's claimed right shoulder, right wrist and ulcer 
disorders to his service-connected residuals of a laceration 
of the left lateral meniscus, the lack of any VA examinations 
with etiological opinions as to the claimed disorders, and in 
consideration of the Court's holdings in Colvin and Halstead, 
the Board concludes that VA orthopedic and gastrointestinal 
examinations would be helpful in resolving the issues raised 
by the instant appeal.  

The Board also observes that private treatment records dated 
in June 1999 were received subsequent to the RO's most recent 
rating decision and the August 1996 supplemental statement of 
the case which addressed some of the issues on appeal.  The 
Board believes that prior to appellate consideration of the 
issues on appeal, the additional evidence submitted should be 
considered by the RO.  38 C.F.R. § 20.1304(c) (1998).  Also, 
the Board notes that the provisions of 38 C.F.R. § 19.31 
(1998) require that a supplemental statement of the case be 
furnished to the veteran and his or her accredited 
representative when additional pertinent evidence is received 
after a statement of the case or most recent supplemental 
statement of the case has been issued.  The veteran was not 
furnished an additional supplemental statement of the case 
following receipt of the additional evidence.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim(s) to 
include whether a timely substantive 
appeal was filed as to the issue of 
entitlement to an increased evaluation 
for residuals of a laceration of the left 
lateral meniscus and that he may request 
a personal hearing.  The veteran should 
be allowed an adequate period of time to 
respond to the RO's notice.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his claimed right shoulder 
disorder and right wrist disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any right shoulder disorder and right 
wrist disorder diagnosed to include 
whether it is equally probable or as 
likely as not that such disorders are 
etiologically or causally related to or 
were aggravated by the veteran's service-
connected knee disorders.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

3.  The RO should schedule the veteran 
for a VA gastrointestinal examination in 
order to determine the present nature and 
severity of his claimed ulcer disorder, 
if any.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed ulcer disorder to include 
whether there is a reasonable basis for 
concluding that such disorder is 
etiologically or causally related to or 
was aggravated by medication prescribed 
for the veteran's service-connected knee 
disorders.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained, including 
the additional evidence noted above.  A 
supplemental statement of the case should 
also be prepared and issued.  The 
supplemental statement of the case should 
specifically provide the veteran with all 
of the pertinent laws and regulations as 
to substantive appeals to include any 
such laws and regulations addressing the 
timeliness of a substantive appeal.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







